WALTER G. HOLLANDER, Chairman, Joint Committee on Finance
You have asked for an elaboration on my recent formal opinion to the Joint Committee on Finance, dated November *Page 65 
17, 1970, concerning the collective bargaining agreement between the Regents of the University of Wisconsin and the Teaching Assistants Association. I will state and answer your current specific questions separately.
1. May a contract between the present administration and the Teaching Assistants bind the future Board of Regents?
As I indicated in my formal opinion to you, the present contract is a legally valid and binding contract, and, during its duration, it is legally enforceable by both parties. To this extent, the collective bargaining agreement is binding on the present or future Board of Regents until the end of the term of the contract, September 1 of this year.
However, the present contract does not bind the Board of Regents to again formally recognize the Teaching Assistants Association as a collective bargaining agent beyond the term of the present agreement or to enter into a subsequent collective bargaining agreement.
2. May it bind future legislators?
The contract, as I have already indicated, is a binding contract and is legally enforceable. Therefore, the legislature could not enact valid legislation that would impair the existing contract to the extent that it is valid.
However, the contract does not bind the legislature concerning what it may wish to direct, by legislation or otherwise, what the Board of Regents may do concerning similar recognition, collective bargaining or collective bargaining contracts in the future.
3. Does the contract negotiated extend beyond the fiscal year of this biennium?
Yes. The current contract extends to September 1, 1971.
RWW:WHW *Page 66